Continuation of 3. NOTE:

The language “orthogonal projection” is somewhat confusing; “orthogonal projection” is a view to any parallel surface in perpendicular direction. It is not clearly provide the essential structures of device. It may be interpreted as “a first pixel electrode layer” and “a second pixel electrode layer” is just in the direction horizontal to the plane where the array substrate is located. 

Line 5 in claim 1: “a first pixel electrode layer;”
Line 6 in claim 1: “a second pixel electrode layer in a different layer from the first pixel electrode layer;” 
Lines 10-12 in claim 2: “for each row of pixel units in the matrix, a plurality of first pixel electrodes 1031 are arranged at intervals in the first pixel electrode layer, and a plurality of second pixel electrodes 1032 are arranged at intervals in the second pixel electrode layer”,
Line 13-15 in claim 1: “an orthogonal projection of each second pixel electrode 1032 on the transparent insulating layer 104 (see Fig. 10) is located between orthogonal projections of two adjacent first pixel electrodes on the transparent insulating layer”.  
However, each second pixel electrode 1032 cannot be located between two adjacent first pixel electrodes 1031 since first pixel electrodes 1031 cannot be adjacent to each other. If “each second pixel electrode 1032 cannot be located between two adjacent first pixel electrode layers 1031 and spaced apart is located between first pixel electrodes 1031”, which discloses in Fig. 4 extended below:

    PNG
    media_image1.png
    341
    787
    media_image1.png
    Greyscale

Lines 16-20 in claim 1: “an orthogonal projection of each data line 102 on the transparent insulating layer 104 (see Fig. 10) is sandwiched between an orthogonal projection of a second pixel electrode 1032 on the transparent insulating layer 104 and an orthogonal projection of a first pixel electrode 1031 adjacent to the second pixel electrode 1032 on the transparent insulating layer,”.
	This portion of claim 1 cites “a first pixel electrode 1031 adjacent to the second pixel electrode 1032 on the transparent insulating layer”, but each second pixel electrode 1032 cannot be located between two adjacent first pixel electrodes 1031 since first pixel electrodes 1031 cannot be adjacent to each other.


In Remarks, applicant argues: 
1. Ahn also fails to disclose the limitations A and B of claim 1. The Office asserts that Figure 7 of Ahn discloses the limitation A of claim 1. Applicant respectfully disagrees. In Figure 7 of Ahn, there is no first pixel electrode and second pixel electrode in different layers.
2. Ahn fails to disclose the limitation B of claim 1. When commenting on claims 2 and 14, the Office pointed out that lines 51-55 of column 5 of Ahn disclose claims 2 and 14 (i.e., the limitation B), and pointed out that the solution of Claims 2 and 14 is to reduce image stain defects. Applicant respectfully disagrees. It can be seen from lines 51-60 of column 5 (shown below) that Ahn aims to achieve a uniform spacing between the pixel electrode and the data line (that is, the left-side distance L between the pixel electrode 37 and the data line 35L is substantially equal to the right-side distance R between the pixel electrode 37 and the data line 35L in Figure 6B), so as to achieve the technical purpose of reducing image stain defects.

Examiner respectfully disagrees.
1.  The primary reference Jiang et al. (US 20160062187) disclose the features of “first pixel electrode and second pixel electrode in different layers” in Fig. 4.  Ahn is the secondary reference disclosed the electrodes 37 overlapped to the data lines to provide “a spacing between the orthogonal projection of the second pixel electrode on the transparent insulating layer and the orthogonal projection of the adjacent first pixel electrode on the transparent insulating layer is less than or equal to the width of the data line” as claim cited.

2.  Examiner applied Fig. 7 of the secondary reference Ahn disclosed “the pixel electrode 37 overlapped with the data line 35L in the interval 39 within 1 µm using an edge of as a reference”. Therefore, Ahn obviously reject the feature “the spacing falls in a range of 0.1 µm to 0.8 µm” (that is within 1 µm) in col. 5 lines 41-59 with the motion of “reducing the image stain defect by patterning pixel electrodes such that the pixel electrodes self-align with another element by back-side exposing a photosensitive layer through a substrate (col. 5 lines 51-55) as Ahn et al. taught”.  
However, applicant appointed to another Fig. 6B shown one electrode 37 overlapped with the data line 35L and other electrode 37 separated from the data line 35L with the different motivation of “prevented light leakage from the left of the data lines and prevented light leakage from the right of the data lines by changing the angle of the exposing light” (col. 5 lines 34-37). 
Furthermore, MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.)

Both Lu and Tseng also are other different secondary references used obviously to reject the features of different dependent claims.

/HOAN C NGUYEN/Primary Examiner, Art Unit 2871